978 So.2d 27 (2007)
Ex parte Bobby W. MONAGHAN.
(In re Bobby W. Monaghan
v.
State of Alabama).
No. 1061259.
Supreme Court of Alabama.
July 20, 2007.
Shanon Haack, Montgomery, for petitioner.
Submitted on petitioner's brief only.
SMITH, Justice.
The petition for the writ of certiorari is denied. Our denial of the petition is without prejudice to the defendant's right to file a Rule 32, Ala. R.Crim. P., petition.
WRIT DENIED.
SEE, WOODALL, STUART, and PARKER, JJ., concur. COBB, C.J., recuses herself.